Citation Nr: 1023683	
Decision Date: 06/24/10    Archive Date: 07/01/10	

DOCKET NO.  08-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an equilibrium 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1951 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
VARO in Albuquerque, New Mexico, that, in pertinent part, 
denied entitlement to the benefit sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.90 (c) 
(2000).  38 U.S.C.A. § 7107 (a) (2) (West 2002).

The Board notes that the case was recently before the Board 
in June 2009 at which time it was remanded in pertinent part 
for further development.  Subsequent to the remand, service 
connection for bilateral hearing loss was granted by rating 
decision dated in March 2010.  A compensable disability 
evaluation was assigned, effective August 6, 2007.  Service 
connection was also granted for tinnitus in that rating 
decision.  A 10 percent rating was assigned, effective 
November 30, 2009.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has an equilibrium 
disorder related to his military service or any incident 
thereof.


CONCLUSION OF LAW

The criteria for service connection for an equilibrium 
disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for benefits.  It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 38 C.F.R. § 3.102, 3.159, 3.326 (a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that there has been of such compliance with the 
mandates of the VCAA throughout the course of the appeal.  
Most recently, in a letter dated in December 2009, the 
Veteran was asked to provide VA with any information or to 
make any other statements that he believed might be in 
support of his claim.  He was asked to provide names, 
addresses, and approximate dates of all health care 
providers, private and VA, who treated him for an equilibrium 
disorder during or since his discharge from service.  He was 
also made aware of how VA determines a disability raring and 
an effective date once service connection is established.  He 
was also notified of the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefit sought.

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Private and VA 
treatment records have been associated with the claims 
folder.  Additionally, the Veteran was accorded an 
examination by a board-certified otolaryngologist for the 
purpose of determining whether he had an equilibrium disorder 
that had its onset in service or was related in any way to 
his military service, including noise exposure on the flight 
line.  This examination was accomplished in December 2009.  
The report of the examination has been associated with the 
claims file.  In a January 2010 communication the Veteran 
stated that he had enclosed all the remaining information or 
evidence that would support his claim, or that he had no 
other information or evidence to give the Board to support 
the claim.  He asked that the claim be decided as soon as 
possible.  Accordingly, appellate review may proceed without 
prejudice to the Veteran.  See Barnard v. Brown, 4 Vet. App. 
384 (1993).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. 
§ 3.303 (d).

The chronicity provision of 38 C.F.R. § 3.303 (b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law of the United 
States Court of Appeals for Veterans Claims (Court), law 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2)  in service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d, 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the Veteran).  

Unfortunately, the Veteran's service treatment records are 
not available.

The Board acknowledges it has the heightened obligation to 
explain findings and conclusions and consider carefully the 
benefit of the doubt rule as the records were destroyed while 
in the custody of the Government.  See Cuevas v. Principi, 3 
Vet. App., 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Case law does not, however, lower the legal 
standard for proving a claim for discussion, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005).  (The Court declined to apply 
an "adverse presumption" when records had been lost or 
destroyed while in government control which would have 
required VA to disprove a claim where a Veteran did not 
demonstrate that either bad faith or negligent destruction of 
documents was implicated in the fire).

As noted, there are no service treatment records available.  
Notwithstanding that, post service medical records do not 
refer to complaints or findings indicative of any equilibrium 
problem throughout the years following service discharge.

Post service the Veteran has reported having sought treatment 
at two private facilities.  However, responses from those 
facilities reflect that treatment records were not able to be 
located.  

Of record is a January 2008 statement from the Veteran's 
representative indicating that the Veteran was exposed to 
noise for 20 years on the flight line in service and 
currently has hearing loss and equilibrium difficulties.

The Veteran was accorded an examination by a board-certified 
otolaryngologist in December 2009.  The examiner stated the 
claims file was reviewed.  He indicated that the Veteran did 
not describe vertigo or otologic dizziness as his claimed 
complaint.  He expressed difficulty with his balance, 
particularly involving tasks that required him to balance on 
one foot.  By his account, he became aware of the problem in 
1988 when he was receiving physical therapy in preparation 
for spinal surgery.  The Veteran indicated that although 
engine noise to which he was exposed in service was 
considerable, he did not suffer any blast injury or auditory 
concussion.  He did not have an otologic problem with 
balance, and so the examiner stated "his balance problem is 
not related to his exposure to noise on the flight line." The 
examiner stated "this opinion is based upon my review of the 
records, my history and physical examination of the Veteran, 
and clinical experience in expertise as a board-certified 
otolaryngologist." 

A longitudinal review of the evidence shows no medical 
evidence of the Veteran having had problems with equilibrium 
in service or for years thereafter.  Further, there is no 
medical evidence linking any current dysequilibrium to any 
incident of the Veteran's active service.  To the extent the 
Veteran is contending that he has equilibrium difficulties 
attributable to his active service, his contentions are 
outweighed by the negative post service medical evidence, 
particularly a complete lack of medical evidence for years 
following service discharge.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000)  (It was proper to consider the 
Veteran's entire medical history, including a lengthy period 
of an absence of complaints).  The Veteran is certainly 
competent to testify as to symptoms such as dizziness which 
are not medical in nature.  However, he is not competent to 
render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  (Lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature).  See also Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions that are 
capable of lay diagnosis).  The Board is cognizant of the 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  However, in the absence of any relevant medical 
findings indicating a causal relationship between equilibrium 
on the one hand and the Veteran's years of active service on 
the other, the persuasive evidence is against the claim.  


ORDER

The appeal is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


